                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



  SECURITIES AND EXCHANGE                          Case No. 18-cv-4309(RWS)
  COMMISSION,

                Plaintiff,

         ~~

  FRANCISCO ABELLAN VILLENA, et al.

                 Defendants.


      DECLARATION OF DANIEL MAHER IN SUPPORT OF THE COMMISSION'S
       PROOF OF SERVICE ON DEFENDANT FRANCISCO ABELLAN VILLENA


         DANIEL MAHER,pursuant to 28 U.S.C. § 1746, declares as follows:


          1.    I am over eighteen years of age, and I am employed as Assistant Chief Litigation

 Counsel in the Division of Enforcement of .the Securities and Exchange Commission

("Commission"). I serve as co-counsel to the Commission in the above-captioned litigation. I am

 making this declaration in support of the Commission's proof of service on Defendant Francisco

 Abellan Villena ("Abellan"). I make these statements based upon my personal knowledge,

 information and belief.

          2.     The Complaint in this case was'filed on May 15,2018(Doc. #4). The Commission

 promptly commenced efforts to locate and serve Abelian, a Spanish citizen who largely resided in
                                                                                                    Case 1:18-cv-04309-PKC-KHP Document 76 Filed 01/24/20 Page 1 of 2




 Barcelona during the events in the Complaint.

          3.     On September 10, 2018, the Commission retained a Spanish lawyer named

 Montserrat Jane Casas ("Casas"), of the law firm Gomez-Acebo & Pombo Abogados, S.L.P., to

 locate and serve Abelian in a manner consistent with Spanish law. Casas, in turn, retained an

 investigator to help find Abelian.
         4.     On April 23, 2019, the U.S. Department of Justice indicted Abellan in connection

with the conduct described in the Commission's Complaint. That case is proceeding in the District

of Arizona.

         5.     On or about October 2019, Abellan was incarcerated by Spanish authorities at the

penitentiary in Ibiza. Casas arranged to have Abellan, while he was incarcerated, duly served with

the SEC's complaint in a manner consistent with Spanish law.

         6.     Attached to this declaration are authentic copies of four exhibits. Exhibit 1 is the

untranslated certificate of service. Exhibit 2 is certified translation of that certificate. Exhibit 3 is

the certification for the translation. Finally, Exhibit 4 is a signed statement by the Spanish court

agent who served Abellan explaining that service was consistent with Spanish and international

law. Casas provided Exhibits 1 and 4 to Commission staff.               Commission staff sought the

translations.

                         I declare under penalty of perjury that the foregoing is true and correct

                         Executed on January 24, 2020
                         Washington, D.C.




                                 Daniel Maher
                                                                                                            Case 1:18-cv-04309-PKC-KHP Document 76 Filed 01/24/20 Page 2 of 2
